Citation Nr: 1448272	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder of the colon, claimed as colon cancer and/or colonic polyps, to include as the residual of exposure to Agent Orange, for accrued benefits purposes.

2.  Entitlement to service connection for peripheral neuropathy of the hands and legs, to include as the residual of exposure to Agent Orange, for accrued benefits purposes.

3.  Entitlement to service connection for a skin disorder, claimed as dermatitis and/or skin cancer, to include as the residual of exposure to Agent Orange, for accrued benefits purposes.

4.  Entitlement to service connection for a chronic bladder disorder, for accrued benefits purposes.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, with service in the Republic of Vietnam from November 1968 to October 1969.  He died on April [redacted], 2014.  The appellant is his surviving spouse.  Service connection for the cause of the Veteran's death has been granted.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case comes to the Board from the Montgomery, Alabama RO.

In a decision of November 2012, the Board denied entitlement to service connection for bilateral hearing loss and remanded the remaining issues for further development.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court set aside the Board's November 2012 denial and remanded the issue for further development.  Following the death of the Veteran, in July 2014 the appellant submitted a request for substitution, and the Court granted the substitution of the claimant for the issue of entitlement to service connection for bilateral hearing loss in a subsequent July 2014 Order.

In August 2013, the Board issued a decision which denied entitlement to service connection for a chronic pulmonary disorder, benign prostatic hypertrophy, right and left knee disabilities, and a disorder characterized by fatigue, and remanded the remaining issues for further development.  On remand, the issue of entitlement to service connection for dry eye syndrome (claimed as vision condition), for the purpose of accrued benefits, was granted by the RO in a July 2014 rating decision.  As such, that issue has been resolved, and is no longer before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  The Virtual VA electronic claims file also contains additional VA treatment records, correspondence from the appellant, and procedural documents relevant to the issues on appeal.  Accordingly, any future consideration of the case should be applied to these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In April 2014 the appellant submitted a claim for death and indemnity compensation, and in July 2014 she submitted a VA Form 21-0847 Request for Substitution of Claimant Upon Death of Claimant.  The appellant has already been substituted for the Veteran in the issue of entitlement to service connection for hearing loss, pursuant to the July 2014 Court Order.  The matter of whether the appellant is a valid substitute for the remaining issues on appeal has not yet been addressed by the AOJ.  See 38 C.F.R. § 3.1010(e) (2014) ("the agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.").

Additionally, in the Court's January 2014 Memorandum Decision, it was found that the Veteran had testified in August 2012 that he had been told in the 1970s by a Dr. Pappas that he had suffered hearing loss, but no effort had been made by VA to acquire these medical records.  Efforts must be made to acquire these records, including by contacting the appellant to request that she submit these records or authorization to obtain such records, prior to readjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Send to the appellant an appropriate notice letter, including information on the regulations pertaining to substitution of a claimant and/or accrued benefits.

2.  Take all indicated actions required to adjudicate the issue of substitution in the first instance and determine if substitution of the surviving spouse for the Veteran is proper in this case.  The AOJ should refer to the appellant's April 2014 claim for death and indemnity compensation and July 2014 VA Form 21-0847.

3.  Send to the appellant and her representative a letter requesting that she provide sufficient information and, if necessary, authorization to enable the AOJ to obtain any additional private medical evidence pertaining to the treatment of hearing loss.  The appellant should be asked specifically to provide medical records or an authorization form for the treatment of hearing loss by Dr. Pappas.

After securing any necessary releases, the AOJ should request any relevant records and associate them with the claims file.  If any requested records cannot be obtained, the appellant should be notified of such.  All attempts to obtain records should be documented in the claims folder.

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If any benefits properly on appeal to the Board are not granted, the AOJ should furnish the surviving spouse with a Supplemental Statement of the Case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



